BEAUCHAMP, Judge.
This is an appeal from an order of the Honorable Frank Williford, Jr., judge of the criminal district court of Harris County, refusing appellant’s application for discharge based upon his contention that he had served the time of his sentence of six months in the county jail.
It is shown by the record that he was committed on the 26th day of September, 1949, but that his sentence has been interrupted by successive reprieves issued by the Governor so that the actual time served was fifty-eight days, up to the 22nd day of August, 1950. The court heard the evidence on the application and so determined.
It is further recited that the second reprieve, dated January 18, 1950, expiring on March 22nd, 1950, provided that on said date the defendant would voluntarily return to said jail to finish out said term of six months, “which he did not do.”
The court relied on Ex Parte Underwood, 94 Tex. Cr. R. 157, 248 S. W. 551; Ex Parte Black, 123 Tex. Cr. R. 472, 59 S. W. (2d) 828; and Ex Parte Wyatt, 29 Tex. App. 398, 16 S. W. 301. We are of the opinion that the court made the proper order and the judgment is accordingly affirmed.